GUNTHER, Judge.
The state appeals the trial court’s order dismissing Count II, possession of cocaine. We reverse.
In the order, dismissing Count II, the trial court found that judgment and sentence had been entered on Count I, sale or delivery of cocaine, and since the sale involved the same transaction as the possession, the possession would not be a separate offense. However, the Florida Supreme Court has held sale and possession of the same narcotic to be separate crimes, and thus a trial court may properly convict and sentence for both offenses. State v. Oliver, 581 So.2d 1304 (Fla.1991); State v. McCloud, 577 So.2d 939 (Fla.1991).
Accordingly, we reverse and remand.
REVERSED AND REMANDED.
ANSTEAD and STONE, JJ., concur.